Fish, C. J.
“The first grant of a new trial will not be disturbed by the Supreme Court, unless the plaintiff in error shows that the judge abused his discretion in granting it, and that the law and facts inquire the verdict notwithstanding the judgment of the presiding judge.” Civil Code, § 6204.
(a) The law and the facts in this case did not require the verdict rendered, and the trial judge did not abuse his discretion in the first grant of a new trial.

Judgment affirmed.


All the Justices concur.